UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6432


RODNEY WALLACE,

                    Plaintiff - Appellant,

             v.

GEORGE T. SOLOMON, Director of Prisons, North Carolina Division of Prisons;
HUBERT CORPENING, Superintendent, Marion Correctional Institution; BETTY
BROWN, Director of Chaplaincy Services, N.C. D.P.S. - Prisons; ANDREW
MARTIN MENHINICK, Head Chaplain, Marion Correctional Institution,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:17-cv-00157-FDW)


Submitted: September 27, 2018                                 Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Rodney Wallace, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Wallace appeals the district court’s order dismissing without prejudice as

moot his 42 U.S.C. § 1983 (2012) action seeking injunctive relief against four state

prison officials. Wallace challenges the district court’s determination that his action was

rendered moot by his transfer from Marion Correctional Institution (MCI) to a different

prison. For the reasons that follow, we affirm the dismissal in part, vacate the dismissal

in part, and remand for further proceedings.

       Where, as here, the relevant jurisdictional facts are not in dispute, we review de

novo the district court’s mootness determination. Porter v. Clarke, 852 F.3d 358, 363

(4th Cir. 2017); see Grutzmacher v. Howard County, 851 F.3d 332, 348 (4th Cir. 2017),

cert. denied, 138 S. Ct. 171 (2018). “The doctrine of mootness constitutes a part of the

constitutional limits of federal court jurisdiction, which extends only to actual cases or

controversies.” Porter, 852 F.3d at 363 (alteration, citations, and internal quotation

marks omitted). “[A] case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Carter v. Fleming, 879 F.3d

132, 137 (4th Cir. 2018) (internal quotation marks omitted). “[F]or a controversy to be

moot, it must lack at least one of the three required elements of Article III standing: (1)

injury in fact, (2) causation, or (3) redressability.” Townes v. Jarvis, 577 F.3d 543, 546-

47 (4th Cir. 2009).

       We have consistently held that “the transfer of an inmate from a unit or location

where he is subject to [a] challenged policy, practice, or condition, to a different unit or

location where he is no longer subject to the challenged policy, practice, or condition

                                               2
moots his claims for injunctive and declaratory relief.” Incumaa v. Ozmint, 507 F.3d

281, 286-87 (4th Cir. 2007); see Rendelman v. Rouse, 569 F.3d 182, 186-87 (4th Cir.

2009); Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Taylor v. Rogers, 781 F.2d

1047, 1049 n.1, 1051 (4th Cir 1986) (per curiam). As we have explained, “[o]nce an

inmate is removed from the environment in which he is subjected to the challenged

policy or practice, . . . [a]ny declaratory or injunctive relief ordered in the inmate’s favor .

. . would not redress in any way the injury he originally asserted.” Incumaa, 507 F.3d at

287. Moreover, in such circumstances, “the newly situated inmate has no further need

for such declaratory or injunctive relief, for he is free of the policy or practice that

provoked his lawsuit in the first place.” Id.

       Liberally construing Wallace’s complaint, as we are required to do at this stage,

see Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (discussing pleading standard), we find Wallace’s case distinguishable from

this line of precedent. The policies at issue in Incumaa, Rendelman, Williams, and Taylor

were specific to the unit, prison, or system from which the plaintiffs were transferred. In

contrast, Wallace claims to challenge a policy implemented throughout the North

Carolina Department of Public Safety’s Division of Prisons (NCDPS - Prisons), within

which he remains incarcerated.

       Following Wallace’s transfer, an injunction against the MCI officials Wallace

named as defendants—Hubert Corpening and Andrew Martin Menhinick—would not

provide Wallace any effective relief. Thus, the district court properly concluded that the

claims against these defendants are moot. See Jordan v. Sosa, 654 F.3d 1012, 1032 (10th

                                                3
Cir. 2011); Incumaa, 507 F.3d at 287. However, the court could still redress Wallace’s

alleged injury by granting an injunction against the senior NCDPS - Prisons officials that

Wallace named as defendants—George T. Solomon and Betty Brown. See Carter v.

Fleming, 879 F.3d 132, 138-39 (4th Cir. 2018); Abdulhaseeb v. Calbone, 600 F.3d 1301,

1312 (6th Cir. 2010); Randolph v. Rogers, 170 F.3d 850, 857 (8th Cir. 1999); see also

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989) (discussing Ex parte

Young, 209 U.S. 123 (1908), doctrine). Although further development of Wallace’s

claims ultimately could reveal that the claim is moot, we conclude that the district court

acted prematurely in dismissing the action as moot in its entirety at this early juncture.

       Accordingly, we affirm the district court’s judgment in part, insofar as it dismisses

the claims against Defendants Corpening and Menhinick, vacate the district court’s

judgment in part, insofar as it dismisses the claims against Defendants Solomon and

Brown, and remand for further proceedings. In so doing, we express no opinion as to the

validity or merits of Wallace’s claims, leaving those determinations to the district court in

the first instance.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                                      AFFIRMED IN PART,
                                                                       VACATED IN PART,
                                                                        AND REMANDED




                                              4